ACCEPTED
                                        04-15-00544-CV
                            FOURTH COURT OF APPEALS
                                 SAN ANTONIO, TEXAS
                                    9/2/2015 1:13:52 PM
04-15-00544-CV                           KEITH HOTTLE
                                                 CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 09/2/2015 1:13:52 PM
                   KEITH E. HOTTLE
                         Clerk